  Case 20-03637        Doc 22     Filed 03/13/20 Entered 03/13/20 14:48:35             Desc Main
                                    Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                                )      Case No.: 20-03637
                        Jonathan Colon                )
                                                      )      Chapter 13
                                                      )
                        Debtor(s).                    )      Judge Carol A. Doyle


                                AMENDED NOTICE OF MOTION

TO:      All Persons and Entities Identified on the Attached Service List


        On March 31, 2020 10:30 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Carol A. Doyle or any other Bankruptcy Judge presiding at the
219 South Dearborn, Courtroom 742, Chicago, Illinois 60604, and shall request that the
Attorney’s Application for Compensation be entered, at which time you may appear if so
desired.


                                                              /s/ David H. Cutler
                                                              David H. Cutler, ESQ
                                                              Attorney for Debtor(s)
                                                              Cutler & Associates Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              (847) 673-8600


                                CERTIFICATE OF SERVICE

       I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused
a copy of the foregoing AMENDED NOTICE OF MOTION and MOTION to be served on all
persons set forth on the attached Service List identified as Registrants through the Court’s
Electronic Notice for Registrants and, as to all other persons on the attached Service List by
mailing a copy of same in an envelope property addresses with postage fully prepaid and by
depositing same in the U.S. Mail, Skokie, Illinois, on March 13, 2020.

                                                              /s/ David H. Cutler
                                                              Attorney for Debtor(s)
